      6:20-cv-00022-JH Document 2 Filed in ED/OK on 01/22/20 Page 1 of 15



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF OKLAHOMA


       SHERRY LYNN FAULKNER, JANET GAIL GARVIN

                      Plaintiffs,                          CIVIL ACTION NO: ___________
                                                                             20-CV-22-RAW

       v.                                                  CLASS ACTION COMPLAINT

       W.W. HASTINGS HOSPITAL,

                      Defendant.




                                            COMPLAINT

       NOW INTO COURT, come Sherry Lynn Faulkner and Janet Gail Garvin (“Plaintiffs”), on

behalf of themselves and all others similarly situated, through undersigned counsel respectfully

file this complaint against W.W. Hastings Hospital (“Defendant” or “Hastings”) and allege as

follows:

                                         INTRODUCTION

       Between January and April of 2018, a nurse employed by Defendant Hastings violated

protocols established by the National Centers for Disease Control and Prevention (“CDC”) by

reusing needles, syringes and vials to administer medications to numerous patients at Defendant

hospital. Failing to follow these protocols risks patient health by exposing them to bloodborne

pathogens and infectious diseases, such as HIV, Hepatitis C and Hepatitis B. One hundred and

eighty-six (186) or more patients have been identified as potentially exposed to such infectious

diseases.
                                               ͳ
      6:20-cv-00022-JH Document 2 Filed in ED/OK on 01/22/20 Page 2 of 15



                              PARTIES AND JURISDICTION

    1. Plaintiffs, Sherry Lynn Faulkner and Janet Gail Garvin, both underwent surgical

       procedures between January and April of 2018 at The Cherokee Nation’s W.W. Hastings

       Hospital in Tahlequah, Oklahoma. Specifically, Ms. Garvin underwent a colonoscopy in

       April of 2018 and Mrs. Faulkner underwent carpal tunnel surgery at Defendant hospital in

       February of 2018. Both Plaintiffs had their blood drawn at Defendant hospital prior to the

       procedures. Additionally, over one hundred and eighty (180) or more patients underwent

       procedures at Defendant hospital. Both named Plaintiffs are, and were at all relevant times

       herein, citizens of Oklahoma and all class members underwent medical procedures in

       Oklahoma.

    2. Defendant, W.W. Hastings Hospital is an Oklahoma corporation with its principal place of

       business located at 100 South Bliss Avenue, Tahlequah, Oklahoma 74464. It is operated

       and managed by the Cherokee Nation through Indian Health Service, which is an agency

       within the U.S. Department of Health and Human Services. Defendant is liable for the

       intentional and negligent acts alleged herein, in that the acts were committed by a nurse,

       employed by Defendant, acting in the course and scope of his employment. Defendant

       Hastings includes, but is not limited to, the governing body, leadership, chief executive

       officer, other executive officers, board members, and/or trustees of Defendant W.W.

       Hastings Hospital.

    3. Defendant and all Plaintiffs are citizens of Oklahoma and, therefore, complete diversity

       does not exist.

    4. This Court has personal and subject matter jurisdiction over this matter pursuant to 28

       U.S.C. § 1346(b) (“Federal Tort Claims Act” or “FTCA”) because this action presents a


                                                ʹ

      6:20-cv-00022-JH Document 2 Filed in ED/OK on 01/22/20 Page 3 of 15



       claim against the United States for money damages, accruing on and after January 1, 1945,

       for injury or personal injury caused by the negligent or wrongful act or omission of any

       employee of the Government while acting within the scope of his office or employment,

       under circumstances where the United States, if a private person, would be liable to the

       claimant in accordance with the law of the place where the act or omission occurred.

    5. Venue is proper in the Eastern District of Oklahoma, as the actions alleged herein occurred

       in Tahlequah, Oklahoma, which is included within this district.

    6. In accordance with 28 U.S.C. § 2401, et. seq., 28 U.S.C. § 2671, et. seq., and 28 C.F.R. §

       14.2, Plaintiffs notified Indian Health Services, the United States Department of Health

       and Human Services, United States Attorney General William Barr, and the United States

       Attorney for the Eastern District of Oklahoma of their intent to pursue their claims against

       Defendant on February 19, 2019. As of the date of this complaint, Plaintiffs have not

       received a response to that notice.

                                CLASS ACTION ALLEGATIONS

    7. Plaintiffs bring this action on behalf of themselves, and on behalf of others similarly

       situated, as a class action under Rule 23(b)(3) of the Federal Rules of Civil Procedure

       seeking damages, costs and attorneys fees, including interest.

    8. While Plaintiffs do not know the exact number of members of the class, Plaintiffs believe

       there are at least one hundred and eighty-six (186) persons.

    9. Common questions of law and fact exist as to all members of the class, including:

           A. Whether Defendant intentionally inflicted emotional distress on Plaintiffs and all

               class members;




                                                ͵

      6:20-cv-00022-JH Document 2 Filed in ED/OK on 01/22/20 Page 4 of 15



           B. Whether Defendant’s negligence caused Plaintiffs and all class members emotional

               distress;

           C. Whether Plaintiffs and all class members are entitled to damages, and, if so, the

               proper measure of damages.

    10. Plaintiffs’ claims are typical of the claims of the class, and Plaintiffs will fairly and

       adequately protect the interests of the class. Plaintiffs and all members of the class are

       similarly affected by Defendants’ wrongful conduct in that they all suffered severe

       emotional distress upon learning of their exposure to bloodborne pathogens while under

       the care of Defendant hospital.

    11. Plaintiffs claims arise out of the same common course of conduct giving rise to the claims

       of the other class members. Plaintiffs’ interests are coincident with, and not antagonistic

       to, those of the other members of the class.

    12. Plaintiffs are represented by counsel who are competent and experienced in the prosecution

       of class action litigation.

    13. The questions of fact and law common to members of the class predominate over any

       questions affecting only individual members, including legal and factual issues relating to

       liability and damages.

    14. Class action treatment is a superior method for the fair and efficient adjudication of the

       controversy, in that, among other things, such treatment will permit a large number of

       similarly situated persons to prosecute their common claims simultaneously, efficiently

       and without the unnecessary duplication of evidence, effort and expense that numerous

       individual actions would engender. The benefit of proceeding through the class

       mechanism, including providing injured persons or entities with a method for obtaining



                                                Ͷ

       6:20-cv-00022-JH Document 2 Filed in ED/OK on 01/22/20 Page 5 of 15



       redress for claims that it might not be practicable to pursue individually, substantially

       outweigh any difficulties that may arise in management of this class action.

                                  FACTUAL ALLEGATIONS

    15. The foregoing paragraphs are incorporated here by reference, as if set forth in full.

    16. In 2018, Plaintiffs, Sherry Lynn Faulkner and Janet Gail Garvin and all class members,

       underwent surgical procedures at The Cherokee Nation’s W.W. Hastings Hospital in

       Tahlequah, Oklahoma, which is an agency within the U.S. Department of Health and

       Human Services. Specifically, Ms. Garvin underwent a colonoscopy in April of 2018 and

       Mrs. Faulkner underwent carpal tunnel surgery in February of 2018. Additionally, over one

       hundred and eighty (180) or more patients underwent procedures at Defendant hospital.

       Plaintiffs all had their blood drawn, or received intravenous medical treatment, at

       Defendant hospital.

    17. All Plaintiffs were exposed to bloodborne pathogens and infectious diseases, namely, HIV,

       Hepatitis C and Hepatitis B, when an employee-nurse of Defendant violated protocols by

       reusing syringes, needles and vials to administer medications into intravenous bags.

    18. On Tuesday, May 22, 2018, Ms. Garvin received a telephone call from an employee of

       Defendant, who explained to her that she may have been exposed to HIV and Hepatitis C

       during the course and scope of the procedures performed at Hastings. The caller instructed

       her to undergo blood screenings at three-month intervals, for a period of nine months, in

       order to monitor whether she has been infected with one of these diseases. Ms. Garvin

       underwent blood screening for infectious diseases at Redbird Smith Health Center in

       Sallisaw, Oklahoma.




                                                 ͷ

       6:20-cv-00022-JH Document 2 Filed in ED/OK on 01/22/20 Page 6 of 15



    19. On June 11, 2018, upon learning of the potential exposure of several patients of Hastings,

        Mrs. Faulkner reached out to Defendant to inquire if she had been exposed to any infectious

        disease during her procedures. Mrs. Faulkner was informed, by an employee of Hastings,

        that she was on “the list” and would need to come in for testing. Mrs. Faulkner underwent

        blood screening for infectious diseases at Redbird Smith Health Center in Sallisaw,

        Oklahoma.

    20. The remaining members of the class received similar notifications from Defendant

        Hastings and were advised to undergo blood testing for bloodborne pathogens and

        infectious diseases.

    21. Plaintiffs provided notice of their tort claims under the Federal Tort Claims Act to all

        relevant agencies on February 19, 2019

                  CDC Protocols for Controlling Spread of Bloodborne Pathogens

    22. Bloodborne pathogens are diseases that can be spread though contamination by blood or

        other bodily fluids.

    23. The pathogens of primary concern are HIV, Hepatitis B and Hepatitis C, though others

        exist, including, but not limited to, syphilis, malaria, babesiosis, brucellosis,

        cytomegalovirus, leptospirosis, arboviral infections, relapsing fever, Cruetzfeldt-Jakob

        disease, human T-lymphotropic virus type I and viral hemorrhagic fever.1

    24. Perhaps stating the obvious, prevention of the spread of bloodborne pathogens and

        infectious diseases is of utmost importance in a hospital setting.




                                  
1
 IHS Facility “Exposure Control Plan,” from https://www.ihs.gov/ihm/circulars/1992/circular-9204-apx-924b/,
accessed December 13, 2019.

                                                       ͸

        6:20-cv-00022-JH Document 2 Filed in ED/OK on 01/22/20 Page 7 of 15



    25. In order to decrease transmission of such bloodborne pathogens, the CDC recommends

         strict adherence to recommended infection control practices.

    26. One way to protect patient safety from preventable contamination with bloodborne

         pathogens is through safe injection practices.

    27. The CDC defines “[u]nsafe injection practices” as “include[ing], but are not limited to,

         reuse of syringes for multiple patients or to access shared medications, administration of

         medication from a single-dose/single-use vial to multiple patients, and failure to use aseptic

         technique when preparing and administering injections.”

    28. Conversely, safe injection practices include one-time use of needles and syringes and

         limiting sharing of medication vials.2

    29. The CDC’s 2007 Guide for Isolation Precautions: Preventing Transmission of Infectious

         Agents in Healthcare Settings states that providers should never “administer medications

         from a syringe to multiple patients, even if the needle or cannula on the syringe is changed.

         Needles, cannulae and syringes are sterile, single-use items; they should not be reused for

         another patient nor to access a medication or solution that might be used for a subsequent

         patient.”3

    30. The same guide also recommends that providers “[u]se fluid infusion and administration

         sets (i.e., intravenous bags, tubing and connectors) for one patient only and dispose

         appropriately after use. Consider a syringe or needle/cannula contaminated once it has been

         used to enter or connect to a patient’s intravenous infusion bag or administration set.”4


                                    
2
  “Protect Patients Against Preventable Harm from Improper Use of Single-Dose/Single-Use Vials,” from
https://www.cdc.gov/injectionsafety/cdcposition-singleusevial.html, accessed on December 13, 2019.
3
  “Safe Injection Practices to Prevent Transmission of Infections to Patients,” 2007 Guideline for Isolation
Precautions: Preventing Transmission of Infectious Agents in Healthcare Settings, from
https://www.cdc.gov/injectionsafety/ip07_standardprecaution.html, accessed on December 13, 2019.
4
  Id.

                                                          ͹

       6:20-cv-00022-JH Document 2 Filed in ED/OK on 01/22/20 Page 8 of 15



    31. Essentially, reusing needles or syringes can spread bloodborne pathogens from patient to

        patient, putting them at risk of contracting Hepatitis C, Hepatitis B and HIV.5

    32. Because of the importance of such policies and protocols, the CDC requires healthcare

        providers, like Defendant to “demonstrate a commitment to preventing transmission of

        infectious agents by incorporating infection control into the objectives of the organization’s

        patient and occupational safety programs.”

    33. Providers have a duty to ensure that staff under their supervision “[n]ever administer

        medications from the same syringe to more than one patient, even if the needle is changed”

        and “[d]o not enter a vial with a used syringe or needle.”

    34. Hospitals, such as Defendant, have a duty to protect patient safety by ensuring injection

        safety and other infection control practices are carried out by staff and employees.6

                    Indian Health Service’s Bloodborne Pathogen Exposure Policy

    35. Indian Health Services, (“IHS”) requires each IHS facility to have departmental policies

        and procedures to control exposure to bloodborne pathogens.7

    36. Such an Exposure Control Plan requires the following regarding contaminated needles:

        Contaminated needles and other contaminated sharps shall not be bent, recapped or
        removed unless the supervisor can demonstrate that no alternative is feasible or that
        such action is required by a specific medical procedure. Recapping shall only be
        accomplished using a mechanical device or by using a "one handed" technique.
        Immediately or as soon as possible after use, contaminated reusable sharps shall be
        placed in appropriate containers until properly reprocessed. These containers shall
        be puncture resistant , leak-proof on the sides and bottom, and labeled or color-
        coded.8

                                  
5
  “A Patient Safety Threat – Syringe Reuse,” from
https://www.cdc.gov/injectionsafety/patients/syringereuse_faqs.html, accessed on December 16, 2019.
6
  “Information for Providers,” from https://www.cdc.gov/injectionsafety/providers.html, accessed on December 16,
2019.
7
  Bloodborne Pathogen Exposure Policy, from https://www.ihs.gov/ihm/circulars/1992/bloodborne-pathogen-
exposure-policy/#5, accessed December 13, 2019.
8
  Id.

                                                        ͺ

       6:20-cv-00022-JH Document 2 Filed in ED/OK on 01/22/20 Page 9 of 15



    37. Employees are required to be provided interactive training on bloodborne pathogens in

        general and their employer facility’s Exposure Control Plan specifically on an annual basis.

    38. At the local facility level, the Service Unit Director is responsible for the implementation

        of the requirements of the Bloodborne Pathogen Exposure Control Plan.

    39. Defendant Hastings has a duty to comply not only with the CDC protocols for injection

        safety, but also with the policies mandated by IHS.

                                    Oklahoma Safe Injection Practices

    40. Oklahoma statutes and regulations, too, also contain requirements for infection control.

    41. The Oklahoma Department of Health recommends that providers follow safe

        injection practices, including, but not limited to “use of sterile, single-use,

        disposable needles and syringes for each injection given and preventing

        contamination of medication and equipment.”9

    42. Registered nurses are required by statute to adhere to protocols “established or endorsed

        by nationally recognized professional medical organizations, societies, associations and

        federal agencies.” 63 O.S. § 1-290.2(B).

    43. Hospitals, such as Defendant, must “have a written exposure control plan for risk exposure

        to bloodborne pathogens.”63 O.S. § 1-539.3(A)(1).

    44. The Oklahoma Administrative Code mandates hospitals, such as Defendant:

        establish an infection control program to provide a sanitary environment and avoid
        sources and transmission of infections. The program shall include written policies
        and procedures for identifying, reporting, evaluating and maintaining records of
        infections among patients and personnel, for ongoing review and evaluation of all
        aseptic, isolation and sanitation techniques employed in the hospital, and

                                
9
 “2012 Infection Prevention and Control Manual,” page 24, from
https://www.ok.gov/health2/documents/Final%202012.pdf, accessed on December 17, 2019.

                                                    ͻ

       6:20-cv-00022-JH Document 2 Filed in ED/OK on 01/22/20 Page 10 of 15



        development and coordination of training programs in infection control for all
        hospital personnel.

        Oklahoma Administrative Code 310:667-13-1

     45. Further, infection control policies and procedures require all employees to undergo

        a new employee orientation, and subsequent continuing education, concerning such

        infection control.

     Oklahoma Administrative Code 310:667-13-4

                               CMS Survey Finds Protocols Breached

     46. On July 18, 2018, the Department of Health and Human Services Centers for Medicare &

        Medicaid Services, (“CMS”) investigated Defendant Hastings, and found that both its

        nursing services and infection control were out of compliance for participation in

        Medicare and Medicaid Programs. 10

     47. This survey was conducted after an allegation was made that a nurse employed by

        Defendant reused the same medication filled syringe on multiple patients, including

        patients who were infected with Hepatitis C and HIV.11

     39. Defendant’s Director of Quality was interviewed by CMS and confirmed that the employee

        nurse “used the same needle and syringe on several different patients until the needle was

        dull, usually at the end of the day.”12




                               
10
   CMS Federal Complaint Survey, W.W. Hastings Hospital, from
https://www.cherokeephoenix.org/Documents/2018/8/62514_nws_180823_HastingsCompliance.pdf, accessed on
December 12, 2019.
11
   Id., page 2.
12
   Id.

                                                  ͳͲ

       6:20-cv-00022-JH Document 2 Filed in ED/OK on 01/22/20 Page 11 of 15



     40. After identifying that one-hundred and eighty-six patients had been exposed to bloodborne

         pathogens, the patients were contacted by telephone where a “script” was recited to them.

         This script was written and approved by a committee formed by Defendant.13

     41. The script that was written and approved by Defendant told patients that there had been “a

         lapse in protocol at W.W. Hastings Hospital” and that Defendant was “providing testing to

         any patient that this might affect.” 14

     42. Defendant’s employees failed to inform patients the extent of the lapse in protocol or for

         which diseases they were to tested, a violation of Plaintiff patients’ right to informed

         consent. 42 CFR 482.13(b)(2).

     43. CMS found that Defendant failed to have a comprehensive Nurse Training Program, in

         violation of 42 CFR 482.23.15

     44. Further observation revealed that Defendant hospital “failed to have an effective Infection

         Control Program. The failed practice placed the patients in the Operating Room, Recovery

         Room, and Post Operative Room at risk for cross contamination and negative outcomes,”

         a violation of 42 CFR 482.42.16

     45. These observations included nursing staff handling medical equipment without gloves,

         failing to sanitize a glucometer after use, walking across medical units with uncovered

         needles (both used and unused), mixing IV medications at unsanitary stations, failing to

         clean medication stations, failing to secure or cover sterile equipment, and failing to change

         masks gowns and skull caps either prior to entering or after exiting the operating room.17



                                 
13
   Id., page 3.
14
   Id.
15
   Id., page 6.
16
   Id., page 16.
17
   Id. pages 16 through 19.

                                                   ͳͳ

      6:20-cv-00022-JH Document 2 Filed in ED/OK on 01/22/20 Page 12 of 15



    46. If both CDC and IHS protocols had been in place and enforced at Defendant hospital,

       Plaintiffs would not have been exposed to bloodborne pathogens while under the care of

       Defendant hospital and would not have sustained the injuries alleged herein.

    47. The failures to comply with CDC and IHS protocols were present throughout all relevant

       time periods, and after, including all of the Plaintiffs’ surgery dates.

    48. Defendant knew, or should have known, that failure to implement, enforce, and train

       nursing staff to follow CDC and IHS protocols for infection control and injection safety

       placed patients at risk.

    49. Oklahoma law requires that hospitals, like Defendant, operating within the state comply

       with national standards. 76 OK Stat § 20.1.

                                     CLAIMS FOR RELIEF

                                  COUNT I
               INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

    50. The foregoing paragraphs are incorporated here by reference, as if set forth in full.

    51. With respect to the conduct described above, Defendant acted both intentionally and

       recklessly by failing to comply with the protocols and regulations described above.

    52. Defendant’s failure to adequately supervise and enforce safe injection practices was both

       intentional and reckless.

    53. It was both intentional and reckless for Defendant’s employee to reuse needles and syringes

       on multiple patients, including those infected with HIV and/or Hepatitis C, until they are

       dull in order to save time.

    54. Such described conduct was extreme, outrageous, and so totally and completely exceeded

       the bounds of acceptable social interaction that the law must provide redress.


                                                 ͳʹ

      6:20-cv-00022-JH Document 2 Filed in ED/OK on 01/22/20 Page 13 of 15



    55. Such conduct caused Plaintiffs to suffer severe emotional distress.

                                            COUNT II
                 NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
    56. The foregoing paragraphs are incorporated here by reference, as if set forth in full.

    57. At all relevant times, Defendant had a legal duty to establish infection control policies,

       which includes injection safety, which meets or exceeds the standards cited above.

    58. At all relevant times, Defendant had a duty to enforce its infection control policies, which

       includes supervision of its employees for compliance.

    59. At all relevant times, Defendant had a duty to train its employees, including nurses, on its

       infection control policies and the importance of safe injection practices.

    60. Defendant breached this duty when it failed to adequately train and supervise a nurse

       employee who grossly violated injection safety and infection control policies.

    61. This breach caused Plaintiffs to suffer the severe emotional distress of fear of being

       infected with an unknown number of bloodborne pathogens while under the care of

       Defendant.

    62. Such injury was both caused by a physical injury and inflicted further physical injury in

       that the potential infection was caused by piercing the skin of Plaintiffs with non-sterile

       needles and resulted in the need for further invasive blood testing.

    63. Under Oklahoma law, “[i]n any action arising from negligence in the rendering of medical

       care, a presumption of negligence shall arise if the following foundation facts are first

       established:

       1. The plaintiff sustained any injury;
       2. Said injury was proximately caused by an instrumentality solely within the
       control of the defendant or defendants; and
       3. Such injury does not ordinarily occur under the circumstances absent negligence
       on the part of the defendant.

                                                 ͳ͵

      6:20-cv-00022-JH Document 2 Filed in ED/OK on 01/22/20 Page 14 of 15




       76 OK Stat § 21

    64. Plaintiffs claims are entitled to the presumption of negligence, as they sustained the injury

       of severe emotional distress that was proximately caused by the actions of Defendant’s

       employee in the course and scope of his employment by Defendant. Such injury, and

       exposure to bloodborne pathogens through the use of non-sterile needles, does not

       ordinarily occur under any circumstances absent Defendant employees negligence and

       failure to comply with federal, state, and hospital protocols.

                                     PRAYER FOR RELIEF

    WHEREFORE, Plaintiffs requests that this Court enter judgment on their behalf, against the

Defendant, adjudging and decreeing that:

    a. Defendant intentionally caused the emotional distress of Plaintiffs by causing them to fear

       infection of a bloodborne pathogen through Defendant’s use of non-sterile needles and

       syringes;

    b. Defendant was negligent in its failure to comply with federal, state, and hospital protocols

       and regulations; and that negligence caused Plaintiffs to suffer severe emotional distress;

    c. Judgment be entered against Defendant and in favor of Plaintiffs for compensation for the

       injuries sustained, together with the costs of suit, including reasonable attorneys’ fees;

    d. Plaintiffs be awarded such additional relief as may be required and that the Court may

       deem just and proper under the circumstances; and

    e. Plaintiffs be awarded just compensation for their injuries in the amount of $125,000 each.

                                         JURY DEMAND

    65. Plaintiffs demand a jury on all issues so triable.

                                                  ͳͶ

     6:20-cv-00022-JH Document 2 Filed in ED/OK on 01/22/20 Page 15 of 15




Respectfully submitted, this 22nd day of January, 2020.


                                             By:     ____
                                                       _ __
                                                          ______________
                                                                      _ ____
                                                     ____________________  _
                                                     Fourth
                                                     Fourth Scoufos, O.B.A.
                                                                     O.B.AA. #17135
                                                                             #1713
                                                     SCOUFOS LAW OFFICES,
                                                                       OF F CES, P.C.
                                                                        FFI      P
                                                     P.O. Box 787
                                                     101 E. Creek Avenue
                                                     Sallisaw, OK 74055
                                                     (918) 775-5546 – voice
                                                     (918) 775-4990 – fax
                                                     fourth@scoufoslaw.com

                                                     ATTORNEY FOR PLAINTIFFS




                                               ͳͷ

